        Case: 1:18-cv-04394 Document #: 19 Filed: 10/05/18 Page 1 of 2 PageID #:57

                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

    ALIESHA ALAMO, on behalf of herself,                )
    and all other plaintiffs similarly situated,        )   No. 18-cv-04394
    known and unknown,                                  )
                                                        )
                      Plaintiff,                        )   District Judge Andrea R. Wood
                                                        )
                          v.                            )
                                                        )
    PEACHES BOUTIQUE LLC, an Illinois                   )   JURY DEMAND
    limited liability company, ROY SURDEJ,              )
    individually, and BARBARA SURDEJ,                   )
    individually,                                       )
                                                        )
                    Defendants.                         )


     PARTIES’ JOINT FIRST MOTION TO EXTEND DEADLINE FOR DISCLOSURES
           UNDER MANDATORY INITIAL DISCOVERY PILOT PROJECT

          NOW COME PLAINTIFF ALIESHA ALAMO, and DEFENDANTS PEACHES

BOUTIQUE LLC, ROY SURDEJ AND BARBARA SURDEJ (collectively the “Parties”), by

their attorneys of record, and for their Joint First Motion to Extend Deadline for Disclosures Under

Mandatory Initial Discovery Pilot Project (the “MIDP”), state as follows:

          1.      On September 11, 2018, the Parties1 filed their Initial Status Report with the Court,

acknowledging that the instant case is subject to the Court’s MIDP, which requires that the Parties

exchange certain initial disclosures and responses within thirty days of the first responsive

pleading, which in this case is October 8, 2018.2

          2.      On September 18, 2018, the Parties appeared for a status hearing, and this Court

adopted the proposed discovery timelines outlined in their Initial Status Report, including the date

for disclosures in accordance with the MIDP.


1
  At the time the Initial Status Report was filed, only Defendant Peaches Boutique LLC (“Peaches”) had been served
or otherwise appeared before the Court. In the time since, Defendants Roy and Barbara Surdej, individually, have
since appeared and agree to join Peaches for the purposes of this Joint First Motion to Extend.
2
  Upon reflection, the Parties now recognize that October 8, 2018 is a court holiday, and as such the deadline for
their disclosures should have been set as October 9, 2018 in their Initial Status Report.
                                                            1
     Case: 1:18-cv-04394 Document #: 19 Filed: 10/05/18 Page 2 of 2 PageID #:58

        3.      Following the status hearing, counsel for the Parties convened and discussed the

possibility of settlement, leading up to and including a conference call between counsel on October

5, 2018, during which the Parties agreed that settlement was a possibility in this matter and that

continued negotiations could prove fruitful.

        4.      As a result, the Parties agreed to temporarily stay formal discovery or the continued

litigation of this matter in the hopes of engaging in further and more complex settlement

discussions.

        5.      Section A(4) of the Court’s Standing Order Regarding the MIDP provides that,

“initial discovery responses may be deferred, one time, for 30 days if the parties jointly certify to

the Court that they are seeking to settle the case and have a good faith belief that it will be resolved

within 30 days of the due date for their responses.” (Dkt. 4.)

        6.      The parties, through this Joint Motion, so certify that they are seeking to settle the

instant case and have a good faith belief it may be resolved within the permitted extension.

        WHEREFORE, the Parties respectfully request that this Court grant the Parties’ First

Request for an Extension to the responses required under the MIDP, or until November 8, 2018,

and for any other relief this Court deems just and equitable.

Dated: October 5, 2018

Respectfully Submitted,

s/ John W. Billhorn                                     s/ David J. Dale
John W. Billhorn                                        David J. Dale
Plaintiff’s Attorney                                    One of Defendant’s Attorneys

Billhorn Law Firm                                       Staub Anderson LLC
53 W. Jackson Blvd., Suite 840                          55 W. Monroe, Ste. 1925
Chicago, IL 60604                                       Chicago, IL 60603
312-853-1450                                            312-345-0545




                                                   2
